UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (Date of earliest event reported):December 27, 2007 (December 21, 2007) AMERIGROUP Corporation (Exact name of registrant as specified in its charter) Delaware 001-31574 54-1739323 (State or other jurisdiction ofincorporation) (Commission File Number) (I.R.S. EmployerIdentification No.) 4425 Corporation Lane, Virginia Beach, Virginia 23462 (Address of principal executive offices) (Zip Code) (757) 490-6900 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]
